DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 02/09/2021 is acknowledged.  Claims 1, 7, and 8 have been amended.  Claims 1, 5, 7, and 8 are pending in the application.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 8 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Drawings
The drawings filed 02/05/2019, in particular Figs. 3, 4, 12, 14, 16, 17, and 18, are objected to due to poor legibility of the drawing lines and written words.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1, 7, and 8 recite “the solar panel array comprising one or more Fresnel lenses, wherein the one or more Fresnel lenses rest on stainless steel plates” which was not described in the specification as filed. First, Fresnel lenses and stainless steel plates were disclosed only as part of a solar oven having steam boiler tubes as shown for example in Fig. 17, rather than as part of the solar panel array shown for example in Fig. 7; solar panels are photovoltaic panels as known in the art, not solar oven/steam boilers, so there is no disclosure of the combination of a solar panel array with Fresnel lenses and stainless steel plates.  Secondly with respect to the features of the solar oven recited in these claims, if Applicant intended to include the solar oven in these claims, it is noted that there is no description of how the solar oven would be integrated into a non-stationary system such as the vehicle or vessel of claims 1 and 7 in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. For all of these reasons above, these recitations constitute new matter.
Claims 1, 7, and 8 recite “wherein the one or more Fresnel lenses rest on stainless steel plates.” However, the specification describes only “the Fresnel lenses' focal points resting on stainless steel plates” (p. 20, l. 24-25) i.e. it is the focal points of the Fresnel lenses that rest on the plates, rather than the lenses themselves. Accordingly, these recitations constitute new matter.
Claim 5 is also rejected by virtue of dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8, clauses (e) and (f) recite “one or more battery banks” while clauses (k) and (l) recite “one or more lithium batteries”.  It is indefinite if these are the same batteries or different ones.  For examination purposes and in light of the specification, they are interpreted as the same (see “lithium battery bank” throughout the specification). Examiner suggests revising the latter two recitations in clauses (k) and (l) to “the one or more battery banks” to correspond to the former recitations in clauses (e) and (f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollmeier et al. US 2017/0081982 in view of Brookman et al. US 2016/0297304, Merritt US .
Regarding claim 1, Kollmeier discloses:
A power source, comprising: 
(a) an internal combustion engine 1, 
(b) a steam engine 11 powered by steam generated from the heat produced by the internal combustion engine, 
(c) a condenser 18 to recycle the spent steam from the steam engine, 
(d) said steam engine receives steam from boiler tubes heated by at least a portion of the internal combustion engine (via first heat exchanger 12, third heat exchanger [0063], and/or fourth heat exchanger 30), 
(e) said steam engine is capable of transmitting force directly to a drivetrain and thus powering a vehicle alone after a warm-up period without the concurrent operation of the internal combustion engine [0064] [0069-0070], 
(f) said internal combustion engine burns fuel and transmits power to the drivetrain to power the vehicle upon starting from cold [0077], 
(g) wherein after adequate steam pressure has been attained, operation of the internal combustion engine ceases and the steam engine is able to power the vehicle alone independently [0064] [0069-0070], 
(h) wherein the relatively superior power and thermal efficiency of the steam engine as compared to the internal combustion engine allows for augmented overall fuel efficiency and reduced emissions [0069] [0077], 

 (k) the electric motor/generator is capable of sending electricity to and receiving electricity from one or more batteries [0078].

Kollmeier is silent regarding:
an electric motor/generator that is capable of powering an air compressor;
wherein the air compressor compresses air so that compressed air is stored in a tank, and such compressed air can be released to provide power.
Brookman teaches (see Fig. 2):
an electric motor/generator 123 [0087] that is capable of powering an air compressor 116;
wherein the air compressor 116 compresses air so that compressed air is stored in a tank, and such compressed air can be released to provide power [0034].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Kollmeier with that of Brookman to provide increased responsiveness to the operator’s requirements for power by supplementing steam with compressed air (Brookman [0049]).

The combination of Kollmeier and Brookman is silent regarding:
boiler tubes surrounding at least a portion of the internal combustion engine (Kollmeier only shows the heat exchangers schematically, without specifying the construction thereof).
Merritt teaches (see Fig. 3):
boiler tubes 330a surrounding at least a portion of the exhaust duct 325.

 
The combination of Kollmeier, Brookman, and Merritt is silent regarding:
lithium batteries (Kollmeier [0078] discloses a battery pack of unspecified type).
Domes teaches:
lithium batteries 160.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the batteries in the combination of Kollmeier, Brookman, and Merritt (unspecified battery type, Kollmeier) with that taught by Domes (lithium batteries), since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious; MPEP §2144.06.  

The combination of Kollmeier, Brookman, Merritt, and Domes is silent regarding:
the power source further comprises an electrolysis unit for making hydrogen that is powered by either the electric motor/generator or by the one or more lithium batteries; wherein the hydrogen produced is used to provide energy to the electric motor/generator. 
Kejha teaches (see Fig. 25):

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Kollmeier, Brookman, Merritt, and Domes with that of Kejha for the advantages of supplying the system with a non-polluting hydrogen fuel and safe and lightweight storage of the hydrogen that does not require a big and heavy tank (Kejha [0139] [0143] [0148]).

The combination of Kollmeier, Brookman, Merritt, Domes, and Kejha is silent regarding:
wherein the electric motor/generator is operatively connected to a solar panel array, the solar panel array comprising one or more Fresnel lenses.
Lee teaches (see Figs. 1, 16, 30):
wherein the electric motor/generator 103 is operatively connected to a solar panel array 102, the solar panel array comprising one or more Fresnel lenses 119 [0088].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Kollmeier, Brookman, Merritt, Domes, and Kejha with that of Lee for the advantages of reducing fuel usage by capturing solar energy to supplement the power supply to the electric motor and batteries, and to recharge the batteries even while the vehicle is stationary (Lee [0102]).


wherein the one or more Fresnel lenses rest on stainless steel plates, the stainless steel plates adapted to hold heat.
Mount teaches (see Figs. 1 and 2):
wherein the one or more Fresnel lenses 103 rest on stainless steel plates 104 (via structures 102a, b), the stainless steel plates adapted to hold heat [0029-0030].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Kollmeier, Brookman, Merritt, Domes, Kejha, and Lee with that of Mount for the advantages of improving thermal transfer and power output as well as storing thermal energy to smooth out variations in the received radiation and to supply power for a period of time through extended interruptions of solar radiation (Mount [0029]).  

Regarding claim 5, the combination of Kollmeier, Brookman, Merritt, Domes, Kejha, Lee, and Mount teaches:
A method of generating energy comprising, activating the power source of claim 1 (see claim 1 rejection). 

Regarding claim 7, Kollmeier discloses:
A power source, comprising: 
(a) an internal combustion engine 1, 
(b) a steam engine 11 powered by steam generated from the heat produced by the internal combustion engine, 

(d) said steam engine receives steam from boiler tubes heated by at least a portion of the internal combustion engine (via first heat exchanger 12, third heat exchanger [0063], and/or fourth heat exchanger 30), 
(e) said steam engine is capable of transmitting force directly to a drivetrain and thus powering a vehicle alone after a warm-up period without the concurrent operation of the internal combustion engine [0064] [0069-0070], 
(f) said internal combustion engine burns fuel and transmits power to the drivetrain to power the vehicle upon starting from cold [0077], 
(g) wherein after adequate steam pressure has been attained, operation of the internal combustion engine ceases and the steam engine is able to power the vehicle alone independently [0064] [0069-0070], 
(h) wherein the relatively superior power and thermal efficiency of the steam engine as compared to the internal combustion engine allows for augmented overall fuel efficiency and reduced emissions [0069] [0077], 
(i) the steam engine is also capable of transmitting force to an electric motor/generator 27 [0064] [0078]; 
 (k) the electric motor/generator is capable of sending electricity to and receiving electricity from one or more batteries [0078].

Kollmeier is silent regarding:
an electric motor/generator that is capable of powering an air compressor;

Brookman teaches (see Fig. 2):
an electric motor/generator 123 [0087] that is capable of powering an air compressor 116;
wherein the air compressor 116 compresses air so that compressed air is stored in a tank, and such compressed air can be released to provide power [0034].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Kollmeier with that of Brookman to provide increased responsiveness to the operator’s requirements for power by supplementing steam with compressed air (Brookman [0049]).

The combination of Kollmeier and Brookman is silent regarding:
boiler tubes surrounding at least a portion of the internal combustion engine (Kollmeier only shows the heat exchangers schematically, without specifying the construction thereof).
Merritt teaches (see Fig. 3):
boiler tubes 330a surrounding at least a portion of the exhaust duct 325.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the heat exchangers in the combination of Kollmeier and Brookman (unspecified heat exchangers shown schematically in Kollmeier) with that taught by Merritt (boiler tubes surrounding the heat source) to provide a structural construction for the heat exchangers, and further since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious; MPEP §2144.06.  

The combination of Kollmeier, Brookman, and Merritt is silent regarding:
lithium batteries (Kollmeier [0078] discloses a battery pack of unspecified type).
Domes teaches:
lithium batteries 160.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the batteries in the combination of Kollmeier, Brookman, and Merritt (unspecified battery type, Kollmeier) with that taught by Domes (lithium batteries), since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious; MPEP §2144.06.  

The combination of Kollmeier, Brookman, Merritt, and Domes is silent regarding:
the power source further comprises an electrolysis unit for making hydrogen that is powered by either the electric motor/generator or by the one or more lithium batteries; wherein the hydrogen produced is used to provide energy to the electric motor/generator. 
Kejha teaches (see Fig. 25):
the power source further comprises an electrolysis unit 105 for making hydrogen that is powered by either the electric motor/generator 104 [0148] or by the one or more batteries 96, 97 [0149] [0129]; wherein the hydrogen produced is used to provide energy to the electric motor/generator [0147-0148]. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Kollmeier, Brookman, Merritt, and Domes with that of Kejha for the advantages of supplying the system with a non-polluting hydrogen fuel and 

The combination of Kollmeier, Brookman, Merritt, Domes, and Kejha is silent regarding:
wherein the electric motor/generator is operatively connected to a solar panel array, the solar panel array comprising one or more Fresnel lenses.
Lee teaches (see Figs. 1, 16, 30):
wherein the electric motor/generator 103 is operatively connected to a solar panel array 102, the solar panel array comprising one or more Fresnel lenses 119 [0088].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Kollmeier, Brookman, Merritt, Domes, and Kejha with that of Lee for the advantages of reducing fuel usage by capturing solar energy to supplement the power supply to the electric motor and batteries, and to recharge the batteries even while the vehicle is stationary (Lee [0102]).

The combination of Kollmeier, Brookman, Merritt, Domes, Kejha, and Lee is silent regarding:
wherein the one or more Fresnel lenses rest on stainless steel plates, the stainless steel plates adapted to hold heat.
Mount teaches (see Figs. 1 and 2):
wherein the one or more Fresnel lenses 103 rest on stainless steel plates 104 (via structures 102a, b), the stainless steel plates adapted to hold heat [0029-0030].


The combination of Kollmeier, Brookman, Merritt, Domes, Kejha, Lee, and Mount as set forth above is silent regarding:
said steam engine is capable of transmitting force directly to propellers and thus powering a vessel… said internal combustion engine transmits power to the propellers to power the vessel.
However, Kollmeier [0003] discloses that similar combined steam and combustion engine systems are known for use in ships in order to improve the economy and environmental friendliness through energy savings.
And Domes further teaches that:
the motor 10 (analogous to the steam and combustion engines in the combination of Kollmeier, Brookman, Merritt, Domes, Kejha, Lee, and Mount as set forth above) transmits power to propellers to power a vessel (Domes teaches that a motor suitable for powering vehicles can also be used to power propeller-driven boats/ships/watercrafts [0050-0051] [0155]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Kollmeier, Brookman, Merritt, Domes, Kejha, Lee, and Mount as further taught by Domes to provide boats/ships/watercrafts with a power 

Regarding claim 8, Kollmeier discloses:
A power source, comprising: 
(a) an internal combustion engine 1, 
(b) a steam engine 11 powered by steam generated from the heat produced by the internal combustion engine, 
(c) a condenser 18 to recycle the spent steam from the steam engine, 
(d) said steam engine receives steam from boiler tubes heated by at least a portion of the internal combustion engine (via first heat exchanger 12, third heat exchanger [0063], and/or fourth heat exchanger 30), 
(e) said steam engine is capable of transmitting force directly to one or more battery banks [0078] and thus powering a structure (vehicle) alone after a warm-up period without the concurrent operation of the internal combustion engine [0064] [0069-0070], 
(f) said internal combustion engine burns fuel and transmits power to a drivetrain to power the structure (vehicle) upon starting from cold [0077], 
(g) wherein after adequate steam pressure has been attained, operation of the internal combustion engine ceases and the steam engine is able to power the structure (vehicle) alone independently [0064] [0069-0070], 
(h) wherein the relatively superior power and thermal efficiency of the steam engine as compared to the internal combustion engine allows for augmented overall fuel efficiency and reduced emissions [0069] [0077], 

 (k) the electric motor/generator is capable of sending electricity to and receiving electricity from one or more batteries [0078].

Kollmeier is silent regarding:
an electric motor/generator that is capable of powering an air compressor;
wherein the air compressor compresses air so that compressed air is stored in a tank, and such compressed air can be released to provide power.
Brookman teaches (see Fig. 2):
an electric motor/generator 123 [0087] that is capable of powering an air compressor 116;
wherein the air compressor 116 compresses air so that compressed air is stored in a tank, and such compressed air can be released to provide power [0034].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Kollmeier with that of Brookman to provide increased responsiveness to the operator’s requirements for power by supplementing steam with compressed air (Brookman [0049]).

The combination of Kollmeier and Brookman is silent regarding:
boiler tubes surrounding at least a portion of the internal combustion engine (Kollmeier only shows the heat exchangers schematically, without specifying the construction thereof).
Merritt teaches (see Fig. 3):
boiler tubes 330a surrounding at least a portion of the exhaust duct 325.

 
The combination of Kollmeier, Brookman, and Merritt is silent regarding:
lithium batteries (Kollmeier [0078] discloses a battery pack of unspecified type).
Domes teaches:
lithium batteries 160.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the batteries in the combination of Kollmeier, Brookman, and Merritt (unspecified battery type, Kollmeier) with that taught by Domes (lithium batteries), since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious; MPEP §2144.06.  

The combination of Kollmeier, Brookman, Merritt, and Domes is silent regarding:
the power source further comprises an electrolysis unit for making hydrogen that is powered by either the electric motor/generator or by the one or more lithium batteries; wherein the hydrogen produced is used to provide energy to the electric motor/generator. 
Kejha teaches (see Fig. 25):

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Kollmeier, Brookman, Merritt, and Domes with that of Kejha for the advantages of supplying the system with a non-polluting hydrogen fuel and safe and lightweight storage of the hydrogen that does not require a big and heavy tank (Kejha [0139] [0143] [0148]).

The combination of Kollmeier, Brookman, Merritt, Domes, and Kejha is silent regarding:
wherein the electric motor/generator is operatively connected to a solar panel array, the solar panel array comprising one or more Fresnel lenses.
Lee teaches (see Figs. 1, 16, 30):
wherein the electric motor/generator 103 is operatively connected to a solar panel array 102, the solar panel array comprising one or more Fresnel lenses 119 [0088].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Kollmeier, Brookman, Merritt, Domes, and Kejha with that of Lee for the advantages of reducing fuel usage by capturing solar energy to supplement the power supply to the electric motor and batteries, and to recharge the batteries even while the vehicle is stationary (Lee [0102]).


wherein the one or more Fresnel lenses rest on stainless steel plates, the stainless steel plates adapted to hold heat.
Mount teaches (see Figs. 1 and 2):
wherein the one or more Fresnel lenses 103 rest on stainless steel plates 104 (via structures 102a, b), the stainless steel plates adapted to hold heat [0029-0030].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Kollmeier, Brookman, Merritt, Domes, Kejha, and Lee with that of Mount for the advantages of improving thermal transfer and power output as well as storing thermal energy to smooth out variations in the received radiation and to supply power for a period of time through extended interruptions of solar radiation (Mount [0029]).  

The combination of Kollmeier, Brookman, Merritt, Domes, Kejha, Lee, and Mount as set forth above is silent regarding:
said internal combustion engine transmits power to the one or more battery banks to power the structure.
However, Kollmeier [0003] discloses that similar combined steam and combustion engine systems are known for use in stationary power generation in order to improve the economy and environmental friendliness through energy savings.
And Domes further teaches that:
the motor 10 (analogous to the steam and combustion engines in the combination of Kollmeier, Brookman, Merritt, Domes, Kejha, Lee, and Mount as set forth above) transmits 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Kollmeier, Brookman, Merritt, Domes, Kejha, Lee, and Mount as further taught by Domes to provide electrical heating to individual residential spaces using a power source having improved economy and environmental friendliness through energy savings in a simple and cost-effective manner (Kollmeier [0003] [0009], Domes [0050-0051] [0155]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        02/11/2021